DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below do not add new limitations but only corrects minor antecedent issues and/or language consistency, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The claims are amended by the examiner as follows:
3.1, Claim-5
5. (Currently Amended) A motor drive system comprising: 
[[a]] the magnetic sensor that converts [[a]] the magnitude of [[a]] the magnetic force that changes according to rotation of a rotor magnet of a motor into an electric signal; 
the signal processing circuit according to claim 1 that processes the electric signal of the magnetic sensor; 
a controller that generates a control signal based on an output signal of [[a]] the comparator of the signal processing circuit; and 
a motor drive unit that drives the motor based on the control signal.

Reasons for Allowability / Allowable Subject Matter
4. 	Claims 1-54 are allowed. 

5.	The following is an examiner's statement of reasons for allowance:
 
6. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a differential amplifier that receives the complementary signals having been subjected to the high-pass filtering process by the high-pass filter as a differential input signal and amplifies the differential input signal at a predetermined amplification factor based on the reference voltage; and
a comparator that outputs a binary signal indicating a comparison result between an output signal of the differential amplifier and the reference voltage.

	Claims 2-5 are allowed due to the fact that they are depending on claim 1.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	YOSHINAGA (Pub. No.: US 2017/0271999) teaches “A circuit element includes an upper switching device, a lower switching device, an upper diode device, and a lower diode device. An upper drain is connected to a first terminal connected to a positive electrode of a power supply, and an upper source is connected to a third terminal. A lower drain is connected to a fourth terminal, and a lower source is connected to a second terminal connected to a negative electrode of the power supply. An upper anode is connected to the fourth terminal, and an upper cathode is connected to the first terminal” (Abstract).
b)	HAYASHI (Pub. No.: US 2009/0146598) teaches “A brushless motor driven by a sensorless driving circuit includes a rotating body capable of being rotated about a center axis; a rotor magnet arranged coaxially with the rotating body; a stator disposed opposite the rotor magnet; and at least one coil wound around the stator. The brushless motor is driven according to a signal containing a 
c)	Ramsden (Patent No.: US 4,982,155) teaches “A Hall sensor has at least one Hall element connected to the input of a differential high pass filter which includes a series branch circuit made up of two outer resistors and a central capacitor connected between the two resistors, a first summing circuit with inputs connected across the capacitor plus one of the branch resistors, a second summing circuit connected across the capacitor plus the other of the branch resistors, and a subtraction circuit having the input connected to the outputs of said first and second summing circuits” (Abstract).

8.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that all the electronic components already exist.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867